UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee en ee eee eee x
RAFAEL ANTONIO GARAVITO-GARCIA, :
Petitioner,
21 Cv. 1862 (JSR)
-V-
OPINION AND ORDER
UNITED STATES OF AMERICA,
Respondent. :
Woe eee ee ee eee ee x

JED S. RAKOFF, U.S.D.J.

In July 2015, the Court sentenced petitioner Rafael Antonio
Garavito-Garcia, a then-68-year-old defendant who had recently
suffered a stroke, to 300 months’ imprisonment after he was
convicted of, among other things, conspiracy to acquire and
transfer anti-aircraft missiles in violation of 18 U.S.C. §8§&
2332g(a) (1), (b), (c), and 3238. The Court had no choice; it was
bound by a statutory mandatory minimum. With the First Step Act,
however, Congress afforded courts the discretion to reduce a term
of imprisonment where, among other things, there are extraordinary
and compelling reasons to do so. Garavito-Garcia’s advanced age
and deteriorating health condition constitute such a reason. For
that reason, and for those set forth below, the Court grants

Garavito-Garcia’s motion for a sentence reduction pursuant to 18
U.S.C. § 3582(c) (1) (A) and hereby reduces his sentence to a term
of 180 months’ imprisonment.

I. Background

In the early 2010s, Garavito-Garcia participated in a
conspiracy to traffic cocaine to and through Guinea Bissau on
behalf of individuals whom he understood to be representatives of
the Fuerzas Armadas Revolucionarias de Colombia (the “FARC”’), a
guerilla warfare group committed to overthrowing the Colombian
government. See Gov. Mem., Dkt. No. 15, at 1. As he worked to
advance the cocaine deal, Garavito-Garcia also spearheaded efforts
to forge an agreement with Guinea Bissau’s corrupt military
leadership to help the FARC obtain an array of military weaponry,
including surface-to-air missiles. Id. The conspiracy turned out
to be a sting operation; no drugs or weapons were imported into
the United States. Id. at 1-2.

Garavito-Garcia was arrested in Columbia in April 2013. Id.
at 3. While awaiting extradition to the United States, Garavito-
Garcia suffered a stroke that left him partially incapacitated.
See Def. Mem., Dkt. No. 14, at 1. Nonetheless, he was extradited
to the United States in July 2014 and was found fit to stand trial.
Id. at 2. He was convicted at a jury trial in March 2015 of
conspiracy to commit narco-terrorism, in violation of 21 U.S.C. §
960(a); conspiracy to import cocaine into the United States, in

violation of 21 U.S.C. § 963; conspiracy to provide material
support to a foreign terrorist organization, in violation of 18
U.S.C. §§ 2339B(a) (1), (d) (1), and 3238; and conspiracy to acquire
and transfer anti-aircraft missiles, in violation of 18 U.S.C. $§
2332g(a) (1), (b), (c), and 3238. Gov. Mem. at 3.

The anti-aircraft charge carried a mandatory minimum of 25
years, 18 U.S.C. § 2332g(c) (1), while the terms of the extradition
precluded a life sentence, Gov. Mem. at 3. The Court sentenced him
to 25 years, as the mandatory minimum required, but protested its
lack of discretion in doing so. The Court observed that the case
posed some tricky sentencing issues. On the one hand, Garavito-
Garcia “was ready, willing, at times even eager, to participate in
crimes of the greatest seriousness and magnitude.” Transcript
dated July 20, 2015 (“Tr.”) at 19. On the other hand, it was a
“concocted scheme” that “involved a defendant who did not appear
to have previously had much interest in criminal activity affecting
the United States,” who had “very serious health problems,” and
who was “extradited by a government that said they did not want a
life imprisonment term.” Id. at 19-20. In light of these competing
factors, the Court indicated that it had “no idea” what sentence
it would have imposed if it had discretion, but that in “virtually
no scenario that I can think of would it have been more than 25
years given the defendant’s age and health and the terms under

which he was extradited.” Id. at 20-21.

 

 

 

 
In July 2019, Garavito-Garcia, who is incarcerated in FMC
Rochester in Minnesota, sought compassionate release through the
Bureau of Prisons (“BOP”), citing the stroke he had suffered in
Colombian prison that left him incapable of self-care. Dkt. No.
14-1 at 21. He stated that, if released, he would return to his
family in Colombia. Id. In August 2019, the Warden approved his
request for pursuit of compassionate release, finding that
Garavito-Garcia was eligible because he suffered from a
“debilitated medical condition,” as that term is defined in the
relevant BOP policy. See Dkt. No. 14-1 at 23.

Specifically, the BOP has issued a program statement that
elaborates on its procedures and criteria for deciding whether to
file a motion for reduction in sentence on a prisoner’s behalf.
See Federal Bureau of Prisons, U.S. Department of Justice, Program
Statement 5050.50: Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. 8§$ 3582 and 4205(g)
(2019), https: //www.bop.gov/policy/ progstat/5050_ 050 _EN.pdf
(last visited Jun. 2, 2021). As relevant here, section 3 of Program
Statement 5050.50 describes the circumstances that the BOP will
consider when determining whether to file a compassionate release
motion for “Requests Based on Medical Circumstances.” It states
that such circumstances “may include” a prisoner’s “Debilitated
Medical Condition.” It defines a “Debilitated Medical Condition”

to mean that the defendant is “[c]lompletely disabled, meaning the

 

 
inmate cannot carry on any self-care and is totally confined to a
bed or chair,” or is “[clapable of only limited self-care and is

confined to a bed or chair more than 50% of waking hours.” Id. at

On January 6, 2020, pursuant to BOP policy, the Warden
forwarded the request to the Office of General Counsel. See Dkt.
No. 14-1 at 23. On February 25, 2021, the BOP overruled the Warden
and denied release. Dkt. No. 14-1 at 25. The BOP agreed with the
Warden that Garavito-Garcia was suffering from a “debilitated
medical condition.” Specifically, it found that, as a result of
his stroke, Garavito-Garcia is confined to his bed or wheelchair
for more than half of his waking hours. It also found that,
although Garavito-Garcia “remains independent with toileting,
transferring, grooming, feeding, using the telephone and computer,
managing his commissary list, planning and preparing meal, and
performing light housekeeping tasks,” he “receives assistance with
entering and exiting the [bath]tub, requires moderate assistance
with dressing and total care with laundry.” Nevertheless, the
Office of General Counsel denied Garavito-Garcia’s request
because, “in light of the nature and circumstances of [his] offense
and his unresolved deportation detainer, his release at this time
would minimize the severity of his offense and pose a danger to

the community.”
In August 2020, while his motion for compassionate release
was still pending before the Office of General Counsel, Garavito-
Garcia filed a pro se motion styled as a petition for habeas corpus
in the District of Minnesota. Dkt. Nos. 2, 3. On February 26, 2021,
the District of Minnesota transferred the portion of the motion
seeking a sentence reduction under 18 U.S.C. § 3582(c) (1) (a) to
this Court, consistent with the principle that motions for
compassionate release are to be decided by the sentencing court.
See Dkt. No. 7. On March 5, 2021, the Court appointed counsel to
supplement, as needed, Garavito-Garcia’s motion. Dkt. No. 11. The
Court heard oral argument on May 18, 2021. The motion is now ripe
for decision.

Il. Legal Standard

Garavito-Garcia brings his motion pursuant to 18 U.S.C. §
3582 (c) (1) (A) (1). The now-familiar standard requires the Court to
“ask four questions: (1) has the defendant complied with the
administrative exhaustion requirement, (2) has the defendant shown
extraordinary and compelling reasons warranting a sentence
reduction, (3) are the 18 U.S.C. § 3553(a) sentencing factors
consistent with a lesser sentence than that previously imposed,
and (4) is there a particular sentence reduction consistent with
the § 3553la) factors that is also warranted by extraordinary and

compelling reasons.” United States v. Garcia, --- F. Supp. 3d ---

 

, 2020 WL 7212962, at *2 (S.D.N.Y. Dec. 8, 2020).
III. Discussion

A. Administrative Exhaustion

 

Garavito-Garcia’s request for compassionate release was
denied by the BOP on February 25, 2021. The exhaustion requirement
is therefore satisfied.

B. Extraordinary and Compelling Reasons

 

Garavito-Garcia argues that his advanced age and
deteriorating health amount to an extraordinary and compelling
reason for a sentence reduction. He suffers from a host of medical
conditions, which have, according to the defense, “left him

Wo

effectively dependent on others to care for him” because he is “in
a wheelchair, cannot swallow whole foods, and needs assistance
with almost all of his daily activities.” Reply, Dkt. No. 16, at
1. Accordingly, Garavito-Garcia asks for a sentence reduction.
This motion presents an important question: whether a court
has authority to grant a sentence reduction under § 3582(c) (1) (A)
based on extraordinary and compelling reasons even where those
reasons would not have enabled the court to impose a lower sentence
at the time of the initial sentencing. This question arises because
Garavito-Garcia was sentenced to a mandatory minimum sentence of
25 years’ imprisonment. In a case without mandatory minimums, the
court’s initial sentence would incorporate all relevant sentencing

factors, such as the history and characteristics of the defendant,

see 18 U.S.C. § 3553(a) (1), especially if those factors gave rise

 

 

 

 

 
to a compelling reason for a lower sentence. In those
circumstances, it might make little sense for the court to grant
a further sentence reduction under § 3582(c) (1) (A) based on
mitigating factors that were already incorporated in the initial
sentence. Put simply, such mitigating factors would not ordinarily
constitute a reason, much less a compelling one, to reduce an
already shortened sentence.

Consider, for example, an elderly and ill defendant who was
convicted of a low-level crime and sentenced at the height of the
coronavirus pandemic. In determining whether to impose an
incarceratory sentence, a court would consider, among other
things, the defendant’s age, health, and risk of developing a
severe case of COVID-19 as a result of his incarceration. Even
after considering those factors, however, a court might still
conclude that an incarceratory sentence would be appropriate. If
so, and barring any unforeseen changes from the time of sentencing,
a subsequent motion for a _ sentence reduction based on the
defendant’s health and/or the coronavirus pandemic would usually
be unsuccessful. The sentencing court would have already taken
these circumstances into account in crafting the initial sentence.
Nothing will have changed.

Mandatory minimums, however, alter this analysis because the
sentencing court may not have been authorized to account for such

circumstances in crafting an initial sentence. Thus, as the

 

 

 

 

 

 

 

 

 
Government properly concedes, “the Court has authority pursuant to
18 U.S.C. § 3582(c) (1) (A) to reduce a defendant’s sentence below
the sentence required by a statutory mandatory minimum.” Gov. Supp.
Mem., Dkt. No. 17, at 1. Indeed, courts routinely grant sentence
reductions to defendants sentenced under mandatory minimums. See,

e.g., United States v. Somerville, No. 2:12-cr-225-NR, 463 F. Supp.

 

3d 585, 600-02 (W.D. Pa. May 29, 2020) (“In the context of a
compassionate-release motion . . . the court is permitted to
consider whether the § 3553(a) factors warrant a lower sentence,
even if the original sentencing judge could not.”). And the Second
Circuit raised no objection to the prospect of a sentence reduction
for a defendant sentenced to a mandatory minimum. See United States
v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020). In light of the
Government’s concession and the preceding case law, the Court
concludes that it has authority to grant a sentence reduction under
§ 3582(c) (1) (A) based on extraordinary and compelling reasons even
where those reasons would not have enabled the court to impose a

lower sentence at the time of the initial sentencing.?

 

i There are, to be sure, broad and narrow versions of this
holding. The broad version would hold that the compassionate
release statute authorizes the Court to reduce a sentence below
the mandatory minimum sentence regardless of when the
extraordinary and compelling reasons for the reduction first
arises. The narrow version would hold that the compassionate
release statute authorizes the Court to reduce a sentence below
the mandatory minimum sentence only where the extraordinary and
compelling reasons for the reduction arises after the sentencing.
There are powerful reasons to reject the narrower version and to

 

 
Of course, that extraordinary and compelling reasons could in
theory justify a sentence below the mandatory minimum sentence
does not mean that such reasons are present in this case. Indeed,
the Government maintains that, “while the Court has the authority
to reduce Mr. Garavito-Garcia’s sentence below the statutory
mandatory minimum of 25 years,” he has = not “demonstrated
extraordinary and compelling reasons warranting a reduction in
sentence.”

The Court disagrees with the Government and finds that there
are extraordinary and compelling reasons for a sentence reduction
in this case. As Garavito-Garcia argues, his age and debilitating
medical condition give rise to such a reason. These conditions
have “left him effectively dependent on others to care for him”
because he is “in a wheelchair, cannot swallow whole foods, and

f

needs assistance with almost all of his daily activities.” Reply

 

adopt the broader version of this rule. Under the narrow version,
a defendant’s eligibility for a sentence reduction would
arbitrarily turn on the timing of his extraordinary and compelling
reasons. For example, if Garavito-Garcia suffered a stroke the day
after sentencing, he would be eligible for a sentence reduction;
but if he suffered the same stroke the day before sentencing, he
would not be eligible for a sentence reduction. Regardless whether
the stroke occurred before or after sentencing, however, the
mandatory minimum would have precluded the Court from imposing a
sentence beneath the mandatory minimum. But the Court need not
resolve the issue in this case because Garavito-Garcia’s health
condition has apparently worsened in the years following his
sentencing. See Dkt. No. 14-1 at 26 (explaining that the results
of a computed topography scan from May 2019 suggested “cognitive
decline”).

10

 

 

 

 

 

 
at 1. Although the policy statements and application notes are no
longer applicable post-Brooker, they are instructive here.
Application Note 1(A) (ii) provides that there is an extraordinary
and compelling reason for a sentence reduction where the defendant
is:

suffering from a serious physical or medical condition,

suffering from a serious functional or cognitive

impairment, or experiencing deteriorating physical or
mental health because of the aging process, that
substantially diminishes the ability of the defendant to

provide self-care within the environment of a

correctional facility and from which he or she is not

expected to recover.

Application Note 1 to U.S.5.G. §& 1B1.13. This application
note sets forward a standard similar to what the BOP itself employs
in evaluating compassionate release requests based on a
“debilitated medical condition.” There is no real dispute that
Garavito-Garcia meets that standard. The Warden -- who is most
familiar with the welfare of his inmates -- found that Garavito-
Garcia suffered from a debilitated medication condition, and the
Office of the General Counsel agreed. That the BOP recognized that
Garavito-Garcia suffers from a debilitated medical condition is
relevant to the question whether there are extraordinary and
compelling reasons for a sentence reduction. Because Garavito-
Garcia is suffering from a serious and debilitated medical
condition, the Court concludes that there are extraordinary and

f

compelling reasons for a sentence reduction in this case.

11

er een ee

 

 
C. Section 3553(a) Factors

 

Having found extraordinary and compelling reasons for a
sentence reduction, the Court turns to the § 3553(a) factors. In
particular, the Court must consider whether a sentence of less
than 300 months’ imprisonment would be consistent with the
sentencing factors articulated in § 3553(a).

“[T]he nature and circumstances of the offense,” 18 U.S.C. §
3553 (a) (1), plainly warrant a very substantial term of
imprisonment. As the Court previously observed at the time of
sentencing, these were “crimes of the greatest seriousness and
magnitude.” Tr. at 19. On the other hand, for reasons already
stated, “the history and characteristics of the defendant,” 18
U.S.C. § 3553(a) (1), including especially his advanced age and
his deteriorating health, strongly contraindicate a sentence of
300 months’ imprisonment -- indeed, such a sentence is effectively
a life-sentence for Garavito-Garcia who, at 74 years old, would
likely die behind bars if this motion were denied. Moreover, given
Garavito-Garcia’s poor health, incarceration is no longer
necessary “to protect the public from further crimes of the
defendant.” 18 U.S.C. § 3553(a) (2) (C).

For these reasons, the Court concludes that a sentence of
less than 300 months’ imprisonment is consistent with the § 3553(a)
factors.

D. Nexus

12

1 ss

 

 

 

 
The final question presented by a sentence reduction motion
is the question of nexus -~ whether a particular sentence reduction
is both warranted by extraordinary and compelling reasons and
consistent with the § 3553(a) factors. This requirement comes into
focus when the extraordinary and compelling reasons for a sentence
reduction are time-sensitive (e.g., requests for compassionate
release relating to the coronavirus pandemic), requiring the Court
to determine whether the § 3553 (a) factors permit immediate
release. Here, however, none of the extraordinary and compelling
circumstances is time-bound, so this requirement is easily met.

Finally, how much of a reduction these circumstances warrant
is, as sentencing always should be, a holistic inguiry, not subject
to any prescribed calculation. Weighing all the evidence and
arguments offered by both sides, the Court concludes that the
extraordinary and compelling circumstances in this case warrant a
reduction of sentence to a term of 180 months, i.e., 15 years. The
Court also concludes that such a sentence is consistent with the
§ 3553(a) factors; in other words, if the Court had been able to
make an individualized sentencing determination in 2015, but with
full foresight of Garavito-Garcia’s deteriorating health, the
Court would have found that a sentence of 180 months’ imprisonment

was sufficient to comply with the purposes of criminal sentencing.

13

 

 

 

 

 

 

 

 

 

 

 

 
IV. Conclusion

For the foregoing reasons, Garavito-Garcia’s motion for a
sentence reduction is granted, and his sentence is modified to
reduce the term of imprisonment from 300 months to 180 months. All
other aspects of his sentence remain in full force and effect.

SO ORDERED.

\
Dated: New York, NY WBA

June Ql, 2021 JED. RAKOFF, U.S.D.Jd.

14

=< BIPROSCIYUSUE AUCH Rey SERARUURRE De VS 2 SORIANO A
